 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 UNITED STATES OF AMERICA,                                      :
                                                                :   ORDER DENYING BAIL
              -against-                                         :   APPLICATION
                                                                :
 VICTOR MONES CORO,                                             :   19 Cr. 144-1 (AKH)
                                                                :
                                          Defendant.            :
                                                                :
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 I decline to change my order of March 27, 2020, denying bail. Defendant’s

condition is no different from other detainees facing a long prison sentence—here, between 70

and 87 months if I were to sentence within Guidelines. It is the constitutional responsibility of

BOP to take care of the people in their custody and provide needed medical services. The

sickness, or potential sickness, of an inmate who has been convicted and faces a potential term of

years cannot be reason for his release. Furthermore, Defendant’s release for illness or potential

illness would endanger others, including corrections officers and probation officers who would

have to process and supervise his release.

                 SO ORDERED.

Dated:           April 8, 2020                               /s/ Alvin K. Hellerstein
                 New York, New York                         ALVIN K. HELLERSTEIN
                                                            United States District Judge
